

SEVENTH AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, Graphic Packaging International, Inc. (the “Company”) maintains for the
benefit of its employees the GPI Savings Plan (the “Plan”); and


WHEREAS, Section 13.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, Inc. (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
(i) increase the rate of matching contributions, (ii) increase the automatic
enrollment percentage, and (iii) re-enroll participants who had previously opted
out;


NOW, THEREFORE, BE IT RESOLVED, that, effective as of January 1, 2018, the Plan
is hereby amended as follows:


1.Section 3.1(b)(1) of the Plan is amended to read as follows:


(1)    Automatic Enrollment.


(A)    Prior to January 1, 2018. With respect to a Covered Employee with an
Employment Date on or after January 1, 2009 (on or after January 1, 2008 for
employees of Altivity Packaging, LLC) and prior to January 1, 2018, absent an
affirmative election to the contrary, upon or as soon as practicable after the
30th day following the date on which such Covered Employee becomes an Active
Participant, such Active Participant will be deemed to have made an initial
Deferral Election at a rate equal to 3% of his Compensation (or such other
percentage as the Administrative Committee will determine, in its sole
discretion), provided that such deemed deferral Election will become effective
only if, within a reasonable period of time before such deemed Deferral Election
is to become effective (and subject to any specific legal notice requirements),
the Administrative Committee has provided the Active Participant with a notice
explaining the deemed Deferral Election and his right to affirmatively elect
either a different reduction amount or no reduction.


(B)    On or After January 1, 2018. With respect to a Covered Employee with


1

--------------------------------------------------------------------------------




an Employment Date on or after January 1, 2018, absent an affirmative election
to the contrary, upon or as soon as practicable after the 30th day following the
date on which such Covered Employee becomes an Active Participant, such Active
Participant will be deemed to have made an initial Deferral Election at a rate
equal to 5% of his Compensation (or such other percentage as the Administrative
Committee will determine, in its sole discretion), provided that such deemed
Deferral Election will become effective only if, within a reasonable period of
time before such deemed Deferral Election is to become effective (and subject to
any specific legal notice requirements), the Administrative Committee has
provided the Active Participant with a notice explaining the deemed Deferral
Election and his right to affirmatively elect either a different reduction
amount or no reduction.


(C)    2018 Re-enrollment.


(I)    With respect to (i) an Active Participant who has a Deferral Election at
a rate of 0% of his Compensation in effect as of December 2, 2017, or (ii) an
Active Participant who has a Deferral Election at a rate greater than 0% but
less than 5% of his Compensation in effect as of December 1, 2017, absent an
affirmative election to the contrary, upon or as soon as practicable after
January 2, 2018, such Active Participant will be deemed to have made a new
Deferral Election at a rate equal to 5% of his Compensation, provided that such
deemed Deferral Election will become effective only if, within a reasonable
period of time before such deemed Deferral Election is to become effective (and
subject to any specific legal notice requirements), the Administrative Committee
has provided the Active Participant with a notice explaining the deemed Deferral
Election and his right to affirmatively elect either a different reduction
amount or no reduction.


(II)    With respect to an Covered Employee who was automatically enrolled
pursuant to this subsection (b)(1) during December 2017, and who has a Deferral
Election at a rate of 3% of his Compensation in effect as of January 3, 2018,
absent an affirmative election to the contrary, upon or as soon as practicable
after February 2, 2018, such Active Participant will be deemed to have made a
new Deferral Election at a rate equal to 5% of his Compensation, provided that
such deemed Deferral Election will become effective only if, within a reasonable
period of time before such deemed Deferral Election is to become effective (and
subject to any specific legal notice requirements), the Administrative Committee
has provided the Active Participant with a notice explaining the deemed Deferral


2

--------------------------------------------------------------------------------




Election and his right to affirmatively elect either a different reduction
amount or no reduction.


2.Section 3.2 of the Plan is amended to read as follows:


3.2    Matching Contributions.


(a)    Payroll Period Match. For each Active Participant on whose behalf a
Participating Company has made with respect to a payroll period or any other
payment of Compensation, any Tax-Deferred Contributions such Participating
Company will make, with respect to such payroll period or other payment of
Compensation, a Matching Contribution into such Active Participant’s GPI
Employer Match Account equal to 100 percent of the first 4 percent of
Compensation and 50 percent of the next 3 percent of Compensation contributed on
behalf of the Active Participant to the Plan as Tax-Deferred Contributions
and/or Catch-Up Contributions; provided, the total amount of the Matching
Contributions which a Participating Company will make for any Active Participant
will not exceed (or cause the Contributions to exceed) any of the maximum
limitations described in Article VI.


(b)    True-Up Match. If as of the last day of the Plan Year, the amount of
Matching Contributions allocated to an Active Participant’s GPI Employer Match
Account for such Plan Year is less than an amount equal to 100 percent of the
first 4 percent of Compensation and 50 percent of the next 3 percent of
Compensation contributed on behalf of the Active Participant to the Plan as
Tax-Deferred Contributions and/or Catch-Up Contributions for that Plan Year, the
Employer shall make a Matching Employer Contribution on behalf of such Active
Participant in an amount equal to the difference. For purposes of this
calculation, Compensation does not include any wages paid during a suspension
period pursuant to Section 9.1(c).






























3

--------------------------------------------------------------------------------












[signatures on following page]
BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Seventh
Amendment to the GPI Savings Plan this 8th day of November, 2017.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
By: /s/ Brad Ankerholz                            
Brad Ankerholz


By: /s/ Carla J. Chaney                            
Carla J. Chaney


By: /s/ Debbie Frank                            
Debbie Frank


By: /s/ Stephen Scherger                             
Stephen Scherger


By: /s/ Brian A. Wilson                             
Brian A. Wilson








W:\4577.005\Docs\7th Amend GPI Savings (1-1-2015 restatement).docx


4